United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, MANASOTA
PROCESSING & DISTRIBUTION CENTER,
Manasota, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-798
Issued: November 16, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 29, 2010 appellant timely appealed the August 10, 2009 nonmerit decision of
the Office of Workers’ Compensation Programs.1 The last merit decision is dated July 16, 2008.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board’s jurisdiction encompasses only the
August 10, 2009 nonmerit decision.2
ISSUE
The issue is whether the Office properly determined that appellant’s July 26, 2009
request for reconsideration was untimely filed and did not establish clear evidence of error.
1

The record on appeal contains evidence received after the Office issued its August 10, 2009 decision. The
Board may not consider evidence that was not in the case record when the Office rendered its final decision. 20
C.F.R. § 501.2(c)(1) (2009).
2

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e) (2008).

FACTUAL HISTORY
Appellant, a 38-year-old mail handler, has an accepted claim for aggravation of cervical
degenerative disc disease, which arose on or about May 10, 2002. By decision dated May 25,
2004, the Office terminated appellant’s entitlement to monetary compensation. The employing
establishment had offered appellant a position as a modified mail handler, which the Office
determined was suitable to his work capabilities.3 Pursuant to 20 C.F.R. § 10.516, the Office
issued a 30-day notice on March 16, 2004, followed by a 15-day notice on April 29, 2004. When
appellant did not accept the limited-duty position within the allotted time frame, the Office
terminated compensation benefits effective June 13, 2004.4
Appellant subsequently filed eight requests for reconsideration with respect to the
Office’s May 25, 2004 suitable work termination. The Office denied reconsideration on July 1,
2004, and subsequently denied modification by decisions dated December 10, 2004, January 24
and July 22, 2005, January 24, 2006, May 11, 2007 and July 16, 2008.
Appellant’s most recent request for reconsideration was dated July 26, 2009. He argued
that the Office’s “August, 2008” decision did not address his July 8, 2008 letter.5 Appellant did
not submit any additional evidence with his July 26, 2009 reconsideration request or specifically
challenge either the factual or legal basis for terminating his compensation benefits effective
June 13, 2004. He did, however, express a willingness to submit “more information, documents
or any other evidence” if needed.
By decision dated August 10, 2009, the Office found that appellant’s July 26, 2009
request was untimely and he failed to present clear evidence of error.6

3

The December 17, 2003 part-time, limited-duty job offer was based on a November 13, 2003 work capacity
evaluation (Form OWCP-5c) provided by appellant’s treating physician, Dr. Steven Y. Chun, a Board-certified
anesthesiologist.
4

Appellant’s eligibility for continued medical benefits was not affected by the May 25, 2004 decision.

5

The employing establishment submitted a June 5, 2008 response to appellant’s May 5, 2008 request for
reconsideration. The Office forwarded a copy of the response to appellant and afforded him 20 days to reply. It
received his July 8, 2008 rebuttal letter on July 15, 2008. However, the July 16, 2008 decision incorrectly indicated
that the Office had not received any comments from appellant regarding the employing establishment’s June 5, 2008
response.
6

Although appellant did not submit additional evidence with his July 26, 2009 request, the Office considered
various medical reports received after the July 16, 2008 decision. The new evidence included: treatment notes from
Dr. Chun covering the period November 13, 2007 through July 14, 2009, a March 24, 2009 report from Linda K.
Erickson, a licensed clinical social worker, who indicated that appellant was suffering from severe clinical major
depression and May 19, June 16 and July 14, 2009 treatment notes from Dr. Donald L. Erb, a Board-certified
anesthesiologist specializing in pain medicine. The above-noted evidence documented appellant’s ongoing medical
treatment, but did not otherwise address any employment-related disability.

2

LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act does not entitle a claimant
to a review of an Office decision as a matter of right.7 The Office has discretionary authority in
this regard and it has imposed certain limitations in exercising its authority.8 One such limitation
is that the application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.9 When a request for reconsideration is untimely, the Office
will undertake a limited review to determine whether the application presents “clear evidence of
error” on the part of the Office in its “most recent merit decision.”10
ANALYSIS
Appellant’s request for reconsideration was dated July 26, 2009, which is more than a
year after the Office’s July 16, 2008 merit decision. Because his request was untimely he must
demonstrate clear evidence of error on the part of the Office in terminating compensation for
failing to accept suitable work.11 The sole argument appellant raised in his July 26, 2009 request
for reconsideration was the Office’s failure to consider his July 8, 2008 rebuttal letter. The gist
of the July 8, 2008 letter was that the December 17, 2003 limited-duty position was essentially
the same position appellant held when he was injured, except that it was part time rather than a
full-time position. Appellant argued the same point in a prior May 5, 2008 request for
reconsideration. The employing establishment refuted this contention in its June 5, 2008
response and further noted that the December 17, 2003 limited-duty position was within the
restrictions provided by appellant’s physician.
Appellant’s July 8, 2008 rebuttal letter was largely a reiteration of his May 5, 2008
argument, which he had raised on numerous prior occasions. While the Office overlooked the
July 8, 2008 response, this oversight was essentially harmless given that appellant had already
raised the same argument in his May 5, 2008 request for reconsideration, as well as in prior
reconsideration requests dating back to October 30, 2005. However, this is not genuine to
establish clear error in the May 25, 2004 Office termination decision. Appellant has failed to
7

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a) (2006).
8

20 C.F.R. § 10.607.

9

Id. at § 10.607(a).

10

Id. at § 10.607(b).

11

Id. To establish clear evidence of error, a claimant must submit evidence relevant to the issue that was decided
by the Office. See Dean D. Beets, 43 ECAB 1153 (1992). The evidence must be positive, precise and explicit and it
must be apparent on its face that the Office committed an error. See Leona N. Travis, 43 ECAB 227 (1991). It is
not enough to merely show that the evidence could be construed to produce a contrary conclusion. Id. Evidence
that does not raise a substantial question concerning the correctness of the Office’s decision is insufficient to
establish clear evidence of error. See Jesus D. Sanchez, 41 ECAB 964 (1990). The evidence submitted must not
only be of sufficient probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of the claimant and
raise a substantial question as to the correctness of the Office decision. Thankamma Mathews, 44 ECAB 765,
770 (1993).

3

demonstrate clear evidence of error on the part of the Office in terminating his compensation on
May 25, 2004 for failing to accept suitable work.
A partially disabled employee who refuses or neglects to work after suitable work is
offered to, procured by, or secured for him is not entitled to compensation.12 An employee who
refuses or neglects to work after suitable work has been offered or secured for him has the
burden to show that this refusal or failure to work was reasonable or justified.13 Whether an
employee has the ability to perform an offered position is primarily a medical question that must
be resolved by the medical evidence.14 In evaluating the suitability of a particular position, the
Office must consider preexisting and subsequently acquired medical conditions.15
Appellant’s July 26, 2009 request for reconsideration did not establish any substantive or
procedural defects with the December 17, 2003 limited-duty job offer. The medical evidence
received after the July 16, 2008 merit decision did not address the issue of disability as it
pertained to the Office’s suitability determination. Appellant did not identify any procedural
defects with respect to the Office’s 30-day and 15-day notices. The Board finds that appellant
has not established clear evidence of error. As such, there is no justification for further merit
review. Accordingly, the Office properly declined to reopen appellant’s case under 5 U.S.C.
§ 8128(a).
CONCLUSION
The Board finds that appellant’s July 26, 2009 request for reconsideration was untimely
and he failed to demonstrate clear evidence of error.

12

5 U.S.C. § 8106(c)(2); 20 C.F.R. § 10.517.

13

Id.

14

Gayle Harris, 52 ECAB 319, 321 (2001).

15

Id.; Martha A. McConnell, 50 ECAB 129, 132 (1998).

4

ORDER
IT IS HEREBY ORDERED THAT the August 10, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 16, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

